Warren E. Burger: We will now hear arguments in the State of Maine v Thiboutot. Mr. Smith, I think you may proceed whenever you are ready.
James Eastman Smith: Thank you, Mr. Chief Justice. Mr. Chief Justice, and may it please the Court. A Writ of Certiorari was granted to the Maine Supreme Judicial Court on January 21, 1980, in the above matter. Questions presented therein were threefold. First, whether the Petitioners' good faith violation of the Federal Social Security Act and its regulations, with the resulting incorrect reduction of AFDC benefits to the Respondents, but without a violation of Respondents' constitutional rights, constitutes a violation of 42 USC Section 1983. The second question posed was whether the Civil Rights Act of 1976, 42 USC Section 1988, allows consideration of an award of attorney's fees to Respondents who prevail solely on a Social Security Act claim in an Action where no violation of constitutional rights is found. The final question was whether or not 42 USC Section 1983 affords Respondents a remedy in the State Court for a violation of the Social Security Act. The statement of the facts follows. The Respondents, Lionel and Joline Thiboutot, are married and have eight children. Four of those children are theirs pursuant to their common marriage. Three of the children were brought into the common marriage pursuant to a prior marriage of Mr. Thiboutot's. One child was Mrs. Thiboutot's pursuant to a prior marriage. In November of 1975, the State of Maine, Department of Human Services, reduced, or notified Mr. Thiboutot they were going to reduce, his benefits pursuant to a change in what we believe, deemed by Federal Regulations. They notified him of this proposed change. The change was as follows. In computing the net available income of Mr. Thiboutot, in order to determine the amount of AFDC benefits to be allowed for his three children by a prior marriage, the Department would no longer subtract that portion of Mr. Thiboutot's income which went to the support of the four children by the common marriage. The effect of this was to count as available, in the computation of the eligibility benefits, income which was actually unavailable due to Mr. Thiboutot's legal obligation to support his four mutual children. After exhausting their administrative remedies, the Thiboutots, pursuant to a complaint filed in Superior Court, appealed the Department's decision and on their computation basis. This appeal was brought originally pursuant to Maine Rules of Civil Procedure, Rule 80B, and two statutes which in and of themselves allow for the Maine State Courts to take jurisdiction of cases such as this the denial or a reduction of AFDC benefits. On January 7, 1977, an amended complaint was filed in the same Court. This followed the enactment of the Civil Rights Attorneys Fees Act of 1976. The amended complaint brought pursuant to 1983, as well as the other State Statutes which would have allowed jurisdiction in the State as well as the cause of action, alleged violation of the Social Security Act, regulations pertaining to the Social Security Act, and also asked for certification as a class action which was granted. The Maine Superior Court entered judgment for the Thiboutots on the merits. The Petitioners were enjoined from enforcing the challenged regulations; and in compliance with Court Order, adopted new regulations. The State also paid benefits, respectively, to all class members who were eligible; and also paid retroactive benefits to the Thiboutots. However, another issue is still before the Court, and that issue is attorney's fees. The Court in subsequent motion denied the Respondents' plea for attorney's fees, which was then appealed to the Supreme Judicial Court for the State of Maine.
Warren E. Burger: What other issues are here now, other than attorney's fees?
James Eastman Smith: Whether or not Section 1983 applies -- or whether a violation of the Social Security Act is encompassed within the parameters of Section 1983. The reason for this, your honor, is that the wording of Section 1988, the Attorneys Fees Awards Act, allows the discretionary award of attorney's fees in order to enforce a provision of Section 1983. So without a violation of Section 1983, in this case, you would not have attorney's fees that could be awarded to Respondents. The Supreme Judicial Court of Maine concluded that a right exists to sue under 42 USC 1983 in a state court that a similar right also exists to enforce the provisions of the Social Security Act, even though the claim is not of constitutional dimension; and that an award of attorney's fees for violation of the Social Security Act may be considered. A dispute over the computation of welfare benefits without a violation of the Fourteenth Amendment, or any violation of Civil Rights, was not in the Petitioner's mind within the realm of foreseeability or within the intent of the legislators, drafters, and enactors of the predecessors of Section 1983, to wit, the Civil Rights Act of 1871, which was also known as the Ku Klux Klan Act. The historical background, and this Court is well aware of this, of the times when the 1871 Act was enacted during Reconstruction days, depicted a very sordid time in the history of this country; almost all rights that Blacks were to have enjoyed under the Fourteenth Amendment were not available to them. There were burnings there were pillages there were no rights of property that Negroes could enjoy. This Court has recognized that. However, in response thereto, Congress passed the Civil Rights Acts of 1866, the Fourteenth Amendment, as well as the Civil Rights Act of 1871, the Ku Klux Klan Act. As this Court has said in Chapman v Houston Welfare Rights Organization, in cases of statutory construction, our task is to interpret the words of those statutes in light of the purposes Congress sought to serve. It is the State's contention that the purposes of the Ku Klux Klan Act, the predecessor of Section 1983, were to provide enforcement of the Fourteenth Amendment. That Amendment is not at issue today. There has been no due process violations or allegations thereof there have been no equal protection violations or allegations thereof. Another purpose of Section 1871 was to counteract violations of basic liberties. They are not at stake in this case or at issue. Another purpose of the Act of 1871 was to provide a remedy when a state law existed in theory, but was unavailable in practice. Here, in contrast, we have a state law that was available in practice it was available in reality; and indeed, the state law without Section 1983, afforded the Respondents the rights to appeal under the Fair Hearing Provisions and also to have the state's regulation overturned.
Thurgood Marshall: Is Barney v. New York on your side on that point?
James Eastman Smith: Excuse me, sir.
Thurgood Marshall: Do you have any case other than Barney v. New York -- which has been thrown out so many times -- on your side? What case says that?
James Eastman Smith: Says what, sir? I didn't understand you.
Thurgood Marshall: When a state has laws that are the same as federal laws, the federal laws don't apply.
James Eastman Smith: If we're getting into jurisdiction, sir?
Thurgood Marshall: No. I am getting into what you're talking about. Didn't you say that the State of Maine provides all these things; therefore, you can't use 1983. Now, I'm asking you what case of this Court says anything close to that?
James Eastman Smith: OK. I'm not aware of any cases of this Court that say that, your honor however, I am reserving as a third argument the jurisdictional aspect of state courts of 1983. What I am trying to say to this Court is that without 1983, the Respondents had appropriate remedies in a state court pursuant to state laws.
Warren E. Burger: Would they have been able to receive fees there? You can respond to that at 1:00 o'clock. You can think it over in the meantime.
James Eastman Smith: Thank you, sir.